Fourth Court of Appeals
                                     San Antonio, Texas
                                          January 6, 2022

                                        No. 04-20-00603-CV

                                          Richard LARES,
                                             Appellant

                                                 v.

                                          Martha MUNIZ,
                                             Appellee

                     From the 45th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2020-CI-107990
                           Honorable Michael E. Mery, Judge Presiding


                                          ORDER

Sitting:          Rebeca C. Martinez, Chief Justice
                  Liza A. Rodriguez, Justice
                  Lori I. Valenzuela, Justice

           The Appellant's Motion for Leave to File Exhibits is hereby DENIED.




                                                      _________________________________
                                                      Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of January, 2022.



                                                      ___________________________________
                                                      Michael A. Cruz,
                                                      Clerk of Court